DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/07/2019 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haque et al. (US 2019/0204838 A1)  in view of  Najarian et al. (US 2012/0184840 A1) and further view of Ghosh et al. (US 2020/0387148 A1).
Regarding claims 1, 13 and 18 Haque teaches a method comprising: 
receiving, from a plurality of sensors, current trace data comprising current 3sensor values associated with producing, by manufacturing equipment, a plurality of products; processing the current trace data to identify a plurality of features of the current trace data (Paragraphs [0016], [0036-0037], [0040] teach sensors on the computing device measure motion trace data of the vehicle).
Haque is silent on 
providing the plurality of features of the current trace data as input to a trained machine learning model that uses a hyperplane limit for product classification; obtaining, from the trained machine learning model, one or more outputs indicative of predictive data associated with the hyperplane limit, wherein a corrective action associated with the manufacturing equipment is to be performed based on the predictive data; and processing the predictive data and the hyperplane limit to determine: one or more first products associated with a first product classification based exclusively on a subset of the plurality of features; one or more second products associated with a second product classification based exclusively on the subset of the plurality of features; and one or more third products associated with the first product classification or the second product classification based on an additional feature not within the subset of the plurality of features.
	In an analogous art, Najarian teaches
providing the plurality of features of the current trace data as input to a trained machine learning model that uses a hyperplane limit for product classification; obtaining, from the trained machine learning model, one or more outputs indicative of predictive data associated with the hyperplane limit, wherein a corrective action associated with the manufacturing equipment is to be performed based on the predictive data (Paragraphs [0086-0088] teach machine learning for prediction using SVM to determine multiple subsets feature).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Haque with Najarian’s system such that machine learning model that uses a hyperplane limit for product classification and predictive data associated with the hyperplane limit in order to provide a quick determine classify data.
 	However, the combination of Haque and Najarian is silent on
processing the predictive data and the hyperplane limit to determine: 
one or more first products associated with a first product classification based exclusively on a subset of the plurality of features; one or more second products associated with a second product classification based exclusively on the subset of the plurality of features; and one or more third products associated with the first product classification or the second product classification based on an additional feature not within the subset of the plurality of features.
In an analogous art, Ghosh teaches
processing the predictive data and the hyperplane limit to determine (Paragraphs   [0072], [0074], [0080] teach sever generates predictive models that predicting data wherein Hyperplane in feature space to best products): 
one or more first products associated with a first product classification based exclusively on a subset of the plurality of features; one or more second products associated with a second product classification based exclusively on the subset of the plurality of features; and one or more third products associated with the first product classification or the second product classification based on an additional feature not within the subset of the plurality of features (Paragraphs [0040-0041], [0047], [0051], [0061-0062] teach server identify, perform feature and determine each of products
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Haque and Najarian with Ghosh’s systems system such that processing the predictive data and the hyperplane limit to determine first/second products associated with a first/second product classification based exclusively on a subset of the plurality of features in order to provide saving time and increase the revenue gain for the product.

 	Regarding claim 11. Haque, Najarian and Ghosh teach the method of claim 1, Ghosh teaches wherein the trained machine learning model is a support vector machine (SVM) that uses radial basis function (RBF) (Paragraph [0078]).

Allowable Subject Matter
Claims 2-10, 11-12, 14-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641